Citation Nr: 1036124	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.

2.  Entitlement to a disability rating in excess of 30 percent 
for service connection posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge in 
August 2010, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for TMJ 
syndrome, which he has argued began in service after his wisdom 
teeth were extracted.  There is no evidence in the Veteran's 
service treatment records that he suffered from TMJ syndrome, and 
he was not diagnosed with any dental problems for many years 
after service.  However, the Veteran testified at his August 2010 
hearing that he has experienced pain since service, but was 
unable to seek treatment because he did not have insurance.  

The Veteran has submitted several letters from a private dentist, 
L.D., who has stated that the Veteran's "history and symptoms 
are consistent with a possible temporomandibular joint injury at 
the time of his third molar extractions."  

This opinion is speculative, as L.D. merely states that an injury 
to the Veteran's jaw was possible.  Speculative medical opinions 
are insufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In this regard, it is important for 
the Veteran to understand that no one would suggest that it is 
"impossible" that such a disability could be caused by such 
treatment, therefore, saying that it is "possible" says little.  
The critical question is whether it is at least as likely as not 
the cause.

The Veteran was also afforded a VA examination in July 2007.  The 
examiner diagnosed the Veteran with myofascial pain dysfunction 
syndrome.  He stated that he could not determine if there is a 
relationship between the Veteran's myofascial pain dysfunction 
syndrome and a wisdom teeth extraction in service without 
resorting to speculation.  

In a February 2008 addendum following review of the Veteran's 
claims file, the examiner concluded that the Veteran's TMJ 
condition is not etiologically related to the extraction of his 
wisdom teeth, but offered no explanation for this opinion.  
Unfortunately, a medical opinion that contains only data and 
conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Given the inadequacy of both the VA and private medical opinions, 
the Board lacks sufficient evidence to determine the etiology of 
the Veteran's current TMJ problem.  Accordingly, a remand is 
necessary to afford the Veteran a new VA examination.  The 
examiner is asked to render an opinion as to whether it is at 
least as likely as not (fifty percent or greater) that the 
Veteran's current TMJ syndrome had onset in service or was caused 
or aggravated by the Veteran's active service.  The examiner is 
asked to please provide a discussion of the rationale for his or 
her decision.  

The Veteran is also seeking an increased evaluation for his 
service connected PTSD, currently rated as 30 percent disabling.  
The Veteran's last VA examination was in February 2008, and the 
Veteran testified at his August 2010 hearing that his condition 
has worsened since that time.  Generally, VA has a duty to 
provide additional examination when the claimant alleges that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 
7, 1995).  Accordingly, this issue is remanded to afford the 
Veteran a VA examination of his PTSD.  

Finally, on remand, the RO should associate the Veteran's most 
current VA treatment records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.	1.  Associate the Veteran's most recent VA 
treatment records with the claims folder.  

2.	The RO should schedule the Veteran for a 
VA examination of his TMJ syndrome.  The 
examiner should note any functional 
impairment caused by the disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's TMJ disability had 
onset in service or was caused or 
aggravated by the Veteran's active 
service.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

3.	The RO should schedule the Veteran for a 
VA examination of his PTSD.  The examiner 
should note any functional impairment 
caused by the disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

4.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

